    Case: 5:19-cv-01046-JRA Doc #: 1-1 Filed: 05/09/19 1 of 18. PageID #: 5


                    IN THE COURT OF COMMON PLEAS, SUMMIT COUNTY, OHIO



                                                   CASE NUMBER:         CV-2019-04-1369



WOODRIDGE LOCAL SCHOOLS
4411 Quick Road
Peninsula, OH, 44264

-vS-                                                                            SUMMONS

FACEBOOK PAYMENT INC.
50 W BROAD ST STE1800
c/o CSC - Lawyers Incorporated Service
Columbus, OH 43215


TO the following:

FACEBOOK PAYMENT INC.
50 W BROAD ST STE1800
c/o CSC - Lawyers Incorporated Service
Columbus, OH 43215

You have been named as a defendant(s) in a complaintfiled in the SummitCounty Court of Common Pleas,
SummitCounty Courthouse, 205 S. High St., Akron, Ohio, 44308.

A copy of the COMPLAINT is attached hereto. The name and address of the Plaintiff's attorney is:

ELLEN MAGLICIC KRAMER
3208 Clinton Avenue
Cleveland, OH


You are hereby summoned and required to serve upon the attorney listed above, or upon the party if
they have no attorney of record, a copy of an answer to the COMPLAINT within twenty-eight (28) days
after service of this summon on you, exclusive of the day of service. Your answer must be filed with
the Court within three days after the service of a copy of the answer on the attorney, or upon the party,
if there is no attorney of record.

If you fail to appear and defend, judgment may be rendered against you for the relief demanded in the
COMPLAINT.



Sandra Kurt
SummitCounty Clerk of Courts


April 10, 2019
                  Case: FLAGG
                        5:19-cv-01046-JRA
                              LANZINGER, JILL
                                              Doc #: 1-1 Filed: 05/09/19CMCo
                                                                          2 of 18. PageID #: 6Page 1 of 16
CV-2019-04-1369                                  04/09/2019 15:07:30 PM




                                        IN THE COURT OF COMMON PLEAS
                                             SUMMIT COUNTY, OHIO

            STATE EX REL.                                    )
            WOODRIDGE LOCAL SCHOOLS                                   CASE NO.
            4411 Quick Road
            Peninsula, Ohio 44264

                    and

            CUYAHOGA FALLS CITY
            SCHOOL DISTRICT
            431 Stow Avenue
            Cuyahoga Falls, OH 44221

                    and

            CITY OF DAYTON PUBLIC
            SCHOOLS
            115 S. Ludlow Street                                      COMPLAINT FOR RECOVERY
            Dayton, OH 45402                                          OF FRAUDULENT TRANSFERS
                                                                      UNDER O.R.C. qq 1336.04(A)(2)
                    and                                               AND 1336.05(A)

            LOGAN HOCKING LOCAL
            SCHOOL DISTRICT
            2019 East Front Street                                    TURY DEMAND ENDORSED
            Logan, OH 43138                                           HEREON

                    and

            SPRINGFIELD CITY SCHOOL
            DISTRICT
            1500 W. Jefferson Street
            Springfield, OH 45506

                    and




                             Sandra Kurt, Summit County Clerk of Courts
CV-2019-04-1369
                  Case: FLAGG
                        5:19-cv-01046-JRA
                              LANZINGER, JILL
                                               Doc #: 1-1 Filed: 05/09/19CMCo
                                              04/09/2019 15:07:30 PM
                                                                           3 of 18. PageID #: 7Page 2 of 16




            LAKE LOCAL SCHOOL                                 )
            DISTRICT                                          )
            28090 Lemoyne Road                                )
            Millbury, OH 43447                                )

                    and                                       1

            TOLEDO CITY SCHOOL
            DISTRICT
            1609 N. Summit St.
            Toledo, OH 43604

                    and

            NORTHERN LOCAL SCHOOL
            DISTRICT
            8700 Sheridan Road NW
            Thornville, OH 43076

                    Plaintiffs,

                           vs.

            FACEBOOK PAYMENT INC.
            c/o CSC - Lawyers Incorporated
            Service
            50 West Broad Street, Suite 1800
            Columbus, Ohio 43215

                    Defendant.


                    For their Complaint against Defendant Facebook Payment Inc., Plaintiffs

            Woodridge Local Schools, Cuyahoga Falls City School District, City of Dayton Public

            Schools, Logan Hocking Local School District, Springfield City School District, Lake

            Local School District (Wood County), Toledo City School District and Northern Local

            School District (collectively, the "School Districts") hereby allege and state as follows:



                                                                  2


                              Sandra Kurt, Summit County Clerk of Courts
CV-2019-04-1369
                   Case: FLAGG
                         5:19-cv-01046-JRA
                               LANZINGER, JILL
                                                Doc #: 1-1 Filed: 05/09/19CMCo
                                               04/09/2019 15:07:30 PM
                                                                            4 of 18. PageID #: 8Page 3 of 16




                  1. Plaintiffs Woodridge Local Schools and Cuyahoga Falls City School District are

                     public school districts located in Summit County, Ohio.

                  2. Plaintiff City of Dayton Public Schools is a public school district located in

                     Montgomery County, Ohio.

                  3. Plaintiff Logan Hocking Local School district is a public school district located in

                     Hocking County, Ohio.

                  4. Plaintiff Springfield City School District is a public school district located in

                     Clark County, Ohio.

                  5. Plaintiff Lake Local School District is a public school district located in Wood

                     County, Ohio.

                  6. Plaintiff City of Toledo School District is a public school district located in Lucas

                     County, Ohio.

                  7. Plaintiff Northern Local School District is a public school district located in Perry

                     County, Ohio.

                  8. Defendant Facebook Payment Inc. is a Florida corporation which does business

                     in Ohio.

                  9. This Court has jurisdiction over this action pursuant to O.R.C. §§ 2305.01 and

                     2307.382.

                  10. Venue is proper in Summit County pursuant to Ohio Rule of Civil Procedure

                     3(B)(3) and (6).

                  11. This is an action for avoidance of transfers under the fraudulent transfer statutes

                     of Ohio. Defendant Facebook received more than $200,000 in payments from a

                                                                    3


                                 Sandra Kurt Summit County Clerk of Courts
CV-2019-04-1369
                   Case: FLAGG
                         5:19-cv-01046-JRA
                               LANZINGER, JILL  Doc #: 1-1 Filed: 05/09/19CMCo
                                               04/09/2019 15:07:30 PM
                                                                            5 of 18. PageID #: 9Page 4 of 16




                     community school at the same time the school was experiencing several financial

                     problems. Not only did Facebook did not provide reasonably equivalent value

                     in exchange for these payments, it knew about the significant problems the

                     community school was facing at the time it accepted the payments.

                  12.A"community school" is a school created by a contract between a"governing

                     authority and a supervisory entity known as a"sponsor" and is commonly

                     referred to in Ohio as a charter school. O.R.C. Chapter 3314.

                  13.The Electronic Classroom of Tomorrow ("ECOT") was an Ohio community

                     school which operated from 2000 until its operations were suspended in January



                  14.ECOT was a kindergarten through 12th grade community school which

                     functioned fully online. ECOT had students in all of Ohio's 88 counties.

                  15.Ohio's community schools are funded with two types of public monies: a) State

                     operating funds; and b) Federal grant funds.

                  16.The state operating funds which community schools receive are transferred from

                     the traditional school districts where the community schools' students reside.

                  17.Every dollar of state funding which ECOT received came from other Ohio School

                     Districts, including the Plaintiffs.

                  18.ECOT received a set amount of state operating funds for each 920 hours of

                     instruction in which its students participate. Each unit of 920 hours is known as

                     a"full time equivalency;' or FTE. A community school obtains those funds by



                                                                  4


                              Sandra Kurt, Summit County Clerk of Courts
CV-2019-04-1369
                  Case: 5:19-cv-01046-JRA
                        FLAGG LANZINGER, JILL
                                              Doc #: 1-1 Filed: 05/09/19CMCo
                                              04/09/2019 15:07:30 PM
                                                                         6 of 18. PageID #: 10
                                                                                             Page 5 of 16




                     submitting monthly enrollment reports to the Ohio Department of Education

                     ("ODE").

                  19.ODE periodically reviewed ECOT's records in order to document ECOT's

                     entitlement to the amount of state operating funds transferred to ECOT. This

                     review process is referred to as an FTE review.

                  20. In 2016 ODE conducted an FTE review of ECOT for the 2015-2016 school year,

                     and determined that ECOT could not document any basis for 58.8 % of the

                     payments ECOT had requested and received from ODE pursuant to O.R.C. §

                     3314.08. ODE determined that ECOT must return those funds.

                  21.ODE also conducted a FTE Review of ECOT for the 2016-17 school year and

                     determined that ECOT could not document any basis for 18.5% of the payments

                     it had requested and received from ODE pursuant to O.R.C. § 3314.08. ODE

                     determined that ECOT must return those funds.

                  22. ECOT appealed ODE's 2015-16 and 2016-17 FTE reviews. These appeals were

                     exhaustively litigated.

                  23.On May 10, 2017 a state hearing officer issued a report and recommendation

                     concluding that ECOT was unable to document bases for between $60,054,630

                     and $64,054,630 of state funds it had received in 2015-16.

                  24. The State Board of Education subsequently determined that ECOT must return

                     $60,350,791 of the state operating funds ECOT had received during the 2015-16

                     school year. See Exh.1, attached hereto.



                                                                  5


                              Sandra Kurt, Summit County Clerk of Courts
                  Case: 5:19-cv-01046-JRA
                        FLAGG LANZINGER, JILL
                                              Doc #: 1-1 Filed: 05/09/19CMCo
                                              04/09/2019 15:07:30 PM
                                                                         7 of 18. PageID #: 11
                                                                                             Page 6 of 16
CV-2019-04-1369




                  25. In January of 2018 a state hearing officer issued a report and recommendation

                     concluding that ECOT was unable to document bases for between $19,295,957.70

                     of state funds it had received in 2016-17.

                  26.The State Board of Education subsequently determined that ECOT must return

                     $19,234,109.11 of the state operating funds ECOT received during the 2016-17

                     school year. See Exh. 2, attached hereto.

                  27.ODE began enforcing the State Board of Educatiori s findings against ECOT in

                     July of 2017 by reducing state operating funds otherwise payable to ECOT and

                     ECOT began experiencing financial difficulties.

                  28. ECOT's monthly state funding was reduced by approximately $2.5 million

                     starting in July of 2017.

                  29. ECOT's state sponsor, the Educational Service Center of Lake Erie West,

                     suspended ECOT's operations pursuant to O.R.C. § 3314.072, effective January

                     19, 2018.

                  30.On January 11, 2018, ECOT's sponsor filed an action for appointment of a

                     receiver to protect ECOT's assets. In response to this motion a special master

                     was appointed for ECOT on January 24, 2018.

                  31.For the fiscal year ending June 30, 2017, ECOT's liabilities far exceeded its assets.

                  32. Between 2012 and ECOT's January of 2018 suspension of operations, $1,484,453

                     in monies that otherwise should have gone to the Logan Hocking Schools were

                     sent to ECOT.




                                 Sandra Kurt, Summit County Clerk of Courts
CV-2019-04-1369
                  Case: 5:19-cv-01046-JRA
                        FLAGG LANZINGER, JILL
                                              Doc #: 1-1 Filed: 05/09/19CMCO
                                              04/09/2019 15:07:30 PM
                                                                         8 of 18. PageID #: 12
                                                                                             Page 7 of 16




                  33. Between 2012 and ECOT's January of 2018 suspension of operations, more than

                     $20,000,000 in monies that otherwise should have gone to the Dayton Public

                     Schools were sent to ECOT.

                  34. Between 2012 and ECOT's January of 2018 suspension of operations, more than

                     $3,655,897.98 in monies that otherwise should have gone to the Springfield

                     Public Schools were sent to ECOT.

                  35. Between 2004 and ECOT's January of 2018 suspension of operations, more than

                     $440,000 in monies that otherwise should have gone to the Lake Local Schools

                     were sent to ECOT.

                  36. Between 2012 and ECOT's January of 2018 suspension of operations, more than

                     $9,123,797.36 in monies that otherwise should have gone to the Toledo Public

                     Schools were sent to ECOT.

                  37. Between 2002 and ECOT's January of 2018 suspension of operations, more than

                     $3,367,668 in monies that otherwise should have gone to the Northern Local

                     Schools were sent to ECOT.

                  38. Cuyahoga Falls City Schools also lost money from state operating funds that

                     were sent to ECOT instead.

                  39. Between 2003 and ECOT's January of 2018 suspension of operations, more than

                     $660,557.04 in monies that otherwise should have gone to the Woodridge Local

                     Schools were sent to ECOT instead.

                  40. O.R.C. § 3314.074(A) governs the distributions of assets of a closed community

                     school and provides that the assets be distributed first to retirement funds to

                                                                 7


                              Sandra Kurt Summit County C/erk of Courts
CV-2099-04-1369
                  Case: 5:19-cv-01046-JRA
                        FLAGG LANZINGER, JILL
                                              Doc #: 1-1 Filed: 05/09/19CMCo
                                              04/09/2019 15:07:30 PM
                                                                         9 of 18. PageID #: 13
                                                                                             Page 8 of 16




                     employees of the school, then to school employees, then to private creditors, and

                     then to ODE for "redistribution to school districts in which the students who

                     were enrolled in the school at the time it ceased operation were entitled to attend

                     school" in an amount proportional to the district's share of the total enrollment

                     in the community school.

                  41. This action is brought in order to have ODE redistribute monies, pursuant to

                     O.R.C. § 3314.074(A), to school districts which had students enrolled in ECOT at

                     the time it closed, including the Plaintiffs.

                  42. This is an action for avoidance of payments made to Facebook Payment Inc.

                     pursuant to the fraudulent transfer statutes of Ohio.

                  43. In 2016 Facebook was paid at least $92,903.61 by ECOT.

                  44. In 2017 Facebook was paid at least $150,000 by ECOT.

                  45. In making these payments to Facebook, ECOT transferred an interest in its

                     property in return for which it did not receive reasonably equivalent value. At

                     the time that these payments to Facebook were made, ECOT was insolvent.

                     Consequently, Plaintiffs seek avoidance of the payments made to Facebook in

                     2016 and 2017.

                  46. Absent relief from this Court, the Plaintiffs will be unable to recover monies

                     owed.

                  47. On March 28, 2019, the Plaintiffs verbally asked the Attorney General to pursue

                     these claims, and the Attorney General's office requested that the Plaintiff make

                     this request in writing. On March 29, 2019, the Plaintiffs complied with this

                                                                  0


                              Sandra Kurt, Summif County Clerk of Courts
CV-2019-04-1369
                  Case: 5:19-cv-01046-JRA
                         FLAGG LANZINGER, JlLL
                                               Doc   #: 1-1 Filed: 05/09/19 CMCO
                                               04/09/2019 15:07:30 PM
                                                                             10 of 18. PageID #: 14
                                                                                                 Page 9 of 16




                     request and made a written request to the Attorriey General that these fraudulent

                     transfer claims be pursued.

                  48. The Attorney General has not pursued any fraudulent transfer claims against

                     Facebook.

                                            COUNT ONE
                            (FRAUDULENT TRANSFER UNDER O.R.C. § 1336.04(A)(2))

                  49. The Plaintiffs incorporate by reference the contents of all preceding paragraphs

                     in this Complaint.

                  50.The transfers to Facebook described above were made without receiving a

                     reasonably equivalent value in exchange for the transfer.

                  51. In making the transfers to Facebook ECOT was engaged in business or

                     transactions for which its remaining assets were unreasonably small in relation

                     to the business or transaction or ECOT believed or reasonably should have

                     believed that it would incur debts beyond its ability to pay as they became due.

                  52. The transfers to Facebook were fraudulent under O.R.C. § 1336.04(A)(2).

                  53. As a direct and proximate result of these fraudulent transfers, pursuant to O.R.C.

                     § 3314.074, ODE, and therefore the Plaintiffs, have been darnaged in an amount

                     exceeding $200,000 and are entitled to a judgment against Facebook in that

                     amount, and any other relief that the circumstances may require.

                  54. The fraudulent transfers to Facebook were willful, malicious, and done in

                     conscious disregard of the rights of public school districts in Ohio, making an

                     award of punitive damages against Facebook appropriate.




                               Sandra Kurt, Summit County Clerk of Courts
CV-2019-04-1369
                  Case: 5:19-cv-01046-JRA
                         FLAGG LANZINGER, JILL
                                               Doc   #: 1-1 Filed: 05/09/19 CMCo
                                               04/09/2019 15:07:30 PM
                                                                             11 of 18. PageID #: 15
                                                                                                 Page 10 of 16




                                              COUNT TWO
                               (FRAUDULENT TRANSFER UNDER O.R.C. § 1336.05(A))

                  55. The Plaintiffs incorporate by reference the contents of all preceding paragraphs

                     in this Complaint.

                  56. Plaintiffs' claims arose before the transfers to Facebook described above.

                  57. ECOT made the transfers to Facebook described above without receiving a

                     reasonably equivalent value in exchange for the transfer.

                  58. ECOT was insolvent at the time of the transfers to Facebook described above.

                  59. The transfers to Facebook were fraudulent pursuant to O.R.C. § 1336.05(A).

                  60. As a direct and proximate result of these fraudulent transfers, pursuant to O.R.C.

                     § 3314.074, ODE, and therefore the Plaintiffs, have been damaged in an amount

                     exceeding $150,000 and are entitled to a judgment against Facebook in that

                     amount and any other relief that the circumstances may require.

                  61. The fraudulent transfers to Facebook were willful, malicious, and done in

                     conscious disregard of the rights of public school districts, making an award of

                     punitive damages appropriate.

                     WHEREFORE, the Plaintiffs, on behalf of ODE and pursuant to O.R.C. §

                  3314.074, respectfully request the following relief:

                      A. An award of compensatory damages against Facebook in an amount to be

                         determined at trial;

                      B. An award of punitive damages against Facebook in an amount to be

                         determined at trial;


                                                                  10


                               Sandra Kurt, Summit County Clerk of Courts
CV-2019-04-1369
                  Case: 5:19-cv-01046-JRA
                         FLAGG LANZINGER, JILL
                                               Doc   #: 1-1 Filed: 05/09/19 CMCo
                                               04/09/2019 15:07:30 PM
                                                                             12 of 18. PageID #: 16
                                                                                                 Page 11 of 16




                     C. Avoidance of the transfers to the extent necessary to satisfy the judgment;

                     D. Post judgment interest at the statutory rate;

                     E. Attorney's fees and costs; and

                     F. Any other relief the Court determines the circumstances require.

                                                                    Respectfully submitted,
                                                                     COHEN ROSENTHAL & KRAMER LLP

                                                                     / s / Ellen M. Kramer
                                                                     Ellen M. Kramer (0055552)
                                                                     emk@crklaw.com
                                                                     Joshua R. Cohen (0032368)
                                                                     icohen@crklaw.com
                                                                     James B. Rosenthal (0062872)
                                                                     ibr@crklaw.com
                                                                     3208 Clinton Avenue
                                                                     Cleveland, Ohio 44113
                                                                     216-815-9500 [Telephone and Facsimile]

                                                                     Counsel for Plaintiffs


                                                        JURY DEMAND

                     The Plaintiffs demand a trial by jury of all eligible claims and issues.


                                                               /s/Ellen M. Kramer
                                                               Ellen M. Kramer




                                                                  11


                               Sandra Kurt, Summit County Clerk of Courts
                  Case: 5:19-cv-01046-JRA
                         FLAGG LANZINGER, JILL
                                               Doc   #: 1-1 Filed: 05/09/19 CMCO
                                               04/09/2019 15:07:30 PM
                                                                             13 of 18. PageID #: 17
                                                                                                 Page 12 of 16
CV-2019-04-1369




                    NC)W, 'I'1-11:IiEF ORE, 13E I'I' RESOLVE:ll thai: the SGat.e 13oarcl of Eclueation
                    herehy cleni.es tho studeni,'s rig-jit t.o participal,e in tlie pr.o:;rrnn as a result of the
                    StUCl('nG':S ¢:allur(' tQ nottfy the L1lStl'lct oI lTc',I.' i.ri(:E'.ntiori tn j)art:lclj)at:e hy A])rll 3,
                    2017, fi.ndinl; t•hat the c1elay sho'ulcl provent the student: ('rc7m hart.'icipatuzl;, an(l
                    thai: cluestions cancerning•'Ghc stutlEini.'s prostyectivca participation in college croclit,
                    pl.us lirogr.am based uhon fail.uri; t:o r.oinlily. with t,he April 3. 201:7 doadline sliould
                    be resolved in favor of rhe school dist:rict; and I3e lt

                    I'1Jli'f1tlTE13. ItESOLVl+,~i) that; the Supe.rintendcant ofI'ulxlic lnstruc,tion he, nnd he
                    herwby is, rlireni;ecl to notify t,hcz pr-incihal o'f North lloyalton High.School, anrl thE
                    Stuclent of this action.


         1't was 147ovecl by NIs. Fowlcir and ScRconclecl-hv Itilrs. 1LIcOuire t•hat the ahove recomm.endat,ion (Iteni 4)
         bc; approvecl.


         Presiclen,t lilslioff' cal.1ed for a roll call votc:.

         YI=f4 V0'.1: ES
               P,at Ilruns,.                                           Stephanie Doticl
               Joe Farmer                                              Cathye Flory
               Sarah F owler                                           Lin(la llaycocic
               NancS= H.ollis,ter                                      Mury1 Johntion
               L4tura Kohler                                           11Tari:ha Manchcaster
               C;' h arlo tte:l4IcG ui.re                              Antoinei;'te Mi.randa
               liara Morgan                                            Eric. Yoklar
               Lisa W oocls

         NO VOTES
               Nicl: Owc.ns                                            `1'uss Elshoff

         :V3ST211N
             1iebecca VaZc1UCZ-Skillmgs

         11-I.ot'.lon cilrrleCl.




          Pre.sicicalt LI5hcalf presentcad the 'followin~ rc;commendat,ion (lt.em ,5):

          5.        RESOLUTION TO ACCEPT THE DECISION OF `I`I-IE hIEAgtING OFFICER
                    IN ELECTRONIC CLASSROOM OF TOMORROW S APPEAL PURSUANT
                    TO O.R.C. 3314.(}8(K)(2).

         T RECOMMEND that t.he St,axte l3oard of.l:+:ciccct:rtion ADOPT t,hF. fol:lowing Ii•rsolut,ion:

                     WT-I)1RLAS, Sect~ion ^v~31~1.08(17} of tlie Ol~io ll,evisc~cl Codr set:s -Eorth a. procr.5s for
                     t.he Department to rev'ic.w thr full-time ecYuivalent (1,,'I'E) student fiinclina t.h:it a
                     ccimintinit3T scliool has claimerl l:incl i•eccivecl for.a I;iven acacic;mic year; ancl
                                                                                                                          ,~..a~ •
                                                                                                                          ~           EXHIBIT
                                                                                                                                                             ~
                                                                                                                                                             ~
                                                                                                                          ..a,~., ~ ~.~~•~~~---;. ~~•_ _::

                                      Sandra Kurt, Summit County Clerk of Courts
                  Case: 5:19-cv-01046-JRA
                         FLAGG LANziNGER, JILL
                                               Doc   #: 1-1 Filed: 05/09/19 CMCo
                                               04/09/2019 15:07:30 PM
                                                                             14 of 18. PageID #: 18
                                                                                                 Page 13 of 16
CV-2019-04-1369




                   Seetion':3t314:08(K) provicles tha1; tlre Department shall c:omplet:e suc:h an Y1'L
                   review of a coinmunity sc:hool and issue its findings within ninei,y (lays of the encl
                   of t.he community schocal's fisc.aI year; and

                   Section 3314.0£3(It)(`—)) hrovi(les that .if t,he hr,partment clet.erm'ined that an
                   overpayment, was mtide t:o tl.ie community= scllool, t,he community school may
                   apPea1 the llepartment's F1'L cletermination: and

                   C)n Sr;ptembe.r 26, 20 l.ki, the .1)el>art:m.ent issueEl its VI'l+3 tletet:nunation tn
                   I1'lect•ronic Classroom o9''L'omorrow ("li(;UI") fin(linf; i:hat; overpayment was m(ir.le
                   to ILC(7't' for tl)e 20I5-2016 school yean': ancl

                   P:].ectrt7nic Clussroom o:f'Ibmorrow (LCO'l) t.unely apheale(l. the Department's
                   F1'li ilet,er.minnt;ion o-yi{.)ctobe:r 11. 2016; r:incl

                   The mat.ter wa.s referre<t t,o a,lztaarint; ofC.ic;er on Qct(aher 1$, 2016 for an informa.l
                   hearilig; ancl.

                   `.l'hca informal he:trinl; ocx;urrecl on I)eceml~er ~z, fi., 7, S, 9, 1.3 a~~ti 2;3, 2(l].ti ttntl
                   Jraizua:ry 12 tun(]. 1:1,.2017 ancl Fel3ruary 1., 201i; ant:l

                   Thc hearirit; officer. h.r,<ircl test:imony ancl rec:eivr,d r,rhibii:s uit;roduc(xl.clurinl; ttie
                   hearing; ancl

                   'I'h.e }ic>aring ciff'icor issuecl hi.5 clee:i.5ion on \Iay ].U, 2()17 faased on th(,lestimon;y
                   ancl cah.ibits intro(lticecl at thc> hear.'ing;. an(1

                   liCC)T t,im(:lj- submil;ted ol)Jections to the hearing oflicer's cle(asion on, May 22,
                   2()17; an(1

                   L;CCYl' t,i:mely submitt:e(:l a.n eaecutive summary of it,:s oitjections on IVIay '3Q; 2017;
                   ancl

                   The llehartmenG t,im.ely re5pon(le(l. t:o ECOT's object:ions on '1Vl,ay :30, 20177; an.cl

                   Tlie State'Y3oarc:l of Ed.ucat:ion has retr.iewe(.l the hoai•in" officer`s clecision, ttre
                   tibjections subnzit:t,ed 17y liCC?7.', <an(.l the ll0,partment's restaonsis t'o.ECCJ:I"s.
                   obJ (:ctlons.

                   NC71~ti. T.I-ILIZEFC}li:I:,
                                        I       F3I1 I'I' ltL'SC)LVI~.11 tliat; the State I3oarcl of I1cl.uc-ation,.
                   1>asecl on its rc,vio w of: i;he h(>,arinf; officei's clecision ran(11:CO'I"s objer.tions t.11c,ref;n,
                   heretky accepts (he huirint; oCEicer's clecisi.on. ancl fincls t:hat EC()'I' receivecl .,in
                   overpayment. of $64,054;630 nnd directs the Dehartment l.o tal:e such.mrasurr,s as
                   are necr.ssary to collect the overpat-ment from L;CO'P; ancl i3e It

                   FUT3.'hh1ER li.ESC}LVl!:I) that; the Superi.ntendent; of 1'ubltc lnstructlon h('., an(i he
                   hereby is; clirect;erl't.n nntify I:CO'1' and its spon:5or the Eclucational 5ervic.e C:ent.er
                   of Lal:e lJrie W'est of t11is resolut,ion.


         Tt; was Movecl bY Alr4. Flory antl. Seconcic'd by Airs.liohler that t:he above.r(?coTnInc~nrlation (Item 5) be
         a131rroveci.




                                    Sandra Kurt, Summit County Clerk of Courts
CV-2019-04-1369
                  Case: 5:19-cv-01046-JRA
                         FLAGG LANZINGeR, JILL
                                               Doc   #: 1-1 Filed: 05/09/19 CMCo
                                               04/09/2019 15:07:30 PM
                                                                             15 of 18. PageID #: 19
                                                                                                 Page 14 of 16




        .IR,t j3rE'.SrntntlVG'. BI:(,'nnCY' i15kGC1 wlly th(t higll(',Y: ()f t.hC tivo i3n2oun t5..`Ya4 bY't7L1~~1t
         resiaonrlr,d tEiat she f'elt tlle cllil<lrep7 cancl t:nxparers were, cllmat°,ec1 anc11JC~OT sllc>txld.prky- tht,. amounis
         liaGk..

         As: ltillnson stAteil tliaG.she was uncler the imt.lre5sion the lesseiramiiurit"was given Gifter adclitibnal
         infornla~tiiln was presc;nt:ecl.

         I7'r.1GXorgnn c;alJ.e€1 the ctucst.ion.

         Ms.,:I'oMc*l: 11Iotire-d to a_mrncl tlo res,tiiuti.on bv Su11s1;il,ut,inn. Sllt* kIc7veri to uhan~<; th~':~►t,±rpsavinen't
         arnoinit'tcl 60,5350.,791. ll%l:rs. 1-lavcock Sacondecl t:hG motion. Ms. `Fow lc.r. statoti laiis xA:the_
         rcciiininOnh- tion of tti€; tlearing C)f'{ieer that slir i:entl anrlsuppr,rteil.


         PreSid,ei►t.E1411ciif c:Galleicl:for a ro1.l G;pl1 v.ote o.n the tiroposecl :tunericlmont.

         Yl+,'S V(7'I'ES
             Jcaw F armc>,r                                            Sarall.: F o►i~lc;r
             Linclra :[:IayGock                                        11-lnl;y:l ,T.ohnson
             Laurn I.ie)hler                                           11Rns'tlla. .11?lani'h (>.;,~t e.r
             Cllnrlottea McCxuire                                      t?,ntoiriott:o 1Vlir3ndn
             `1i6ra ivinrgnii                                          Nit;k f7u=en:;
             Lric l'okliir                                             Ilhbc.esetx trazctubz-Skill;ings
             Lisa Woocls                                               T~~~s l+yl~hcaf~'

         NG EfC)TLS
            l'<tt, T3runs                                              Stcq~hani.e...11ocicl
            Cathye 1+'lor}                                             Naric,y Yloll:ister

         Motitin carrie(l.


         Presiclent :Llsho£f'ccalleel lor-a roll.c,~a11 vote on i;hc, resolution as tamen,cic;il.

         )rES VpTES
            Stephanie i)ocicl                                          Jot* 1.?nrmer
                       ,
             C:.1l.hye l+lory                                          5carah laot3Fler
             Lincla Iliayc.ock                                         Ntxncy Tiollistor
             Nleryl ck)hSl$on                                          Latirn Tiolilcr
            14Iartlia ~JanchestGr                                      Charlotte 1111cGuirez
            Antoiilette Miranda                                        Kara 141organ
            Nick Chti•ens                                              1✓ric 1?oklaar
             Rebecrn VaZqu(>z-Skill.ingn4                              Te,is.Eh4hoff

         NC7 t%(:)TES
              l'at, 13runs

         AI3STATN
             Lisa Woocls

         Arlot.i.on carried.




                                    Sandra Kurt, Summit County Clerk of Courts
CV-2019-04-1369
                  Case: 5:19-cv-01046-JRA
                         FLAGG LANZINGER, JILL
                                               Doc   #: 1-1 Filed: 05/09/19 16 of 18. PageID #: 20
                                               0410912019 15:07:30 PM                           Page 15 of 16




             Ch,arlo cto lvlc(lluir e                          Antoinette Miranda
             Kara Morgan                                       Nielc Owens
             Er'ic T'oklai-                                    Jitnmy Sheppard
             Lisa Woods                                        Tess Elshbff

         Motion carried.




         VOTINCr ON THE REPORT & RE
                                  , COMMENDATIONS OF THE SUPERINTENDENT OF
         PUBLIC, INSTRUCTION

         FY.esideplt E 1shoff'called on Superintendent D.CAJaria for liis rej)ort and recoiiimendations.

         President'E.Isho.ffl)re-,ent(,
                                      (I the rollowing recommendatiOns (Ttems 1-2):

             T. RESOLUTION TO ACCEPT THE DECISION OF THE HEARING OFFICER
               IN ELECTRONIC CTASSROOM OF TOMORROWS APPEAL PURSUANT
               TO OHIO REVISED CODE 3314.08(l{)(2).

         The State Board dfEdticatioti hereby ADOPTS the, roltowing Resolutionw.

         Section, 3314.08(1l) of the Oliio Revised Code (ORC~     , s6.0-1orth a process, for 116.
         Department to review the full-time equivalent (FTE.), studentfunding that a comrr unity-
         selioot has claii-ned andreceived for a given acadoniieyoar'

         ORC Section 3314' 08(K) provicles that~ the I)epartnienx. shall,winplete such an 14713
         revie w of a commtinjt1, seliool aii(i issu.e it.s findings within ninety ilays,of the end.of th-,
                                                                                                          L
         cqmmunitvs,chool's riscal year;

        'ORC Sect,ioti 3314.018(,K)(2) provides tha if the, Dep,
                                                               artinent detet-mined that an
        :overpayment was made W ttie conimunity school, the,community school may appeal the
         Department'sk'J'E d6termination,

         On September 28, 201.7. tli.e. DeVartmen't isstio(I its FTE' determination, to Electronic
         Classroom of Tomorrow ci cor findini. tw',,overpayinen t was ina(le to ECOTfor Llie
         2016-2017school year-,

         E COT timely appealed the Departriient's I-rE determination oji October 12,1017;

         The matter                                          'on October 18, 2017 flor aninfdrmal, li'oariiig;

         I'lie infornial hearing.oc*,red
                                    .         on December 4, 5 an(i 11, 2017 and during'that hearing,
         the lieariiig officer heard;te§6.niony and, received ol xhibits that were introduced;

         The liearing officer iSSUedlli.-, d6cision onjantiary 22, 20. 18 basod'orl diettstimony tind
         exhibitsintroduced at, t3re1waring;,

         E,COT timely submitted.its objectioas ,on January 30, 2018 atid the Departryient, has
         responded to sucli objection; and

                                                                                                                 EXHIBIT


                                                                                                                   A imm



                                  Sandra Kurt, Summit County Clerk of Courts
CV-2019-04-1369
                  Case: 5:19-cv-01046-JRA
                         FLAGG LANZINGER, JILL
                                               Doc   #: 1-1 Filed: 05/09/19 cmco
                                               0410912019 15:07:30 PM
                                                                             17 of 18. PageID #: 21
                                                                                                 Page 16 of 16




           .
         Tiid, State Board of Education lias reviewed the hearing,ofrfce`r'8 d0c. ion., tho bbitetioliS
         submlued by'11' COT, and die Departments i-esponse to [lie objectib.ns.

         NOW, TITBIREFORF, BE, IT 'R13SOLVED that the Stafe Board (if Education, based on its
         reyliPw,of, ttie hearing officees decision, ECOT's objecItions, and,the bepartniefif's response,
         tp t'lle o cotioiis, , he.
                                  reIby accepts the hearing officer's decision an(i 'fitids that I"XOI'
         received - an overpayment df 18,5 percent bitt iiiodifies Lli(s hearing o, icer.s., report and.
         recommendation to refl,ect the amount of the overpayment of $19,234,109.1"1 and,.dire,et's
          ,
         theb6partment to take such m6asures as are necessary to coll6ct-the,overpkynient from
         F,C,(f.F; "Ind

         FU,97TER PES0L1vT        ,J`) tliat, the Stti)erintendent,of'PtiblieTii.strue.(;ion.be,,a
                                  ,                                                               -n(1 he 1110reby
                                                            -
         is, directed to notiN ECO'P an(I its sponsor Llie Educational, S'prvke Canter. of. Lake Eric,
         Nl-'est of,this resolution.


         It was IVIoved by hfr. Owens and,Sleconded by-lYls. J6jinson that the abW6,rocomm6ndation Otbm 1.)
         be approved. Mr. Owens spoke in, favor of ther6solution.


         Presid.ent Elshoff called f-or a roll ca.11, vote.

         '07S VOTE11 ;
             Pat Bt-uns                                         Stephanie Dodd
             Cadiye.Flory                                       Linda'I-laycoek
             Nancy Iloilister                                   Meryl-Johnson
             Laura Kohler
                  -lotte McGuire
             Eara Morgan                                        Nick Owens
            '.F.ric Poklar                                      James Sheppard
             Tess Elshoff

         ABSTATN
            Lisa Wo6ds

         Motion carried.




         ,2.,      RESOLUTION TO ACCEPT'THE DEClSION.OF THE HEARliNG OFFICER
                   IN CINCINNATI CITY SCHOOL DISTRICT'S APPEAL PURSUANT TO
                   OHIO REVISEiD, CODE 3314.16

         Tiie StateBoard,of FALication herebv ADOPTS;the,foflowing background in.formation
         -ind resolutions:

          Ohio Revised Code 3314.16(13) sets fortli,it process l'ox- the Department to, annually-rate
          an(I assign fiTi overaltrating to entities that sponsot conimuniLy schools;

          ORC 3,314.16(13)(7)(c)                                                                  ,their
                               I pi"ovidestlidt'66mmunity seliool ~sponsorlli rated poor have
         -sponsorship autl i0ri( ;y revoW-1 as a.- niatter of law., subiect to a right to appeal;




                                  Sandra Kurt, Summit County Clerk of Courts
        Case: 5:19-cv-01046-JRA Doc #: 1-1 Filed: 05/09/19 18 of 18. PageID #: 22


                              .                                                   ,




            ORIGIN ID:CAKA   (330) 643-4107                      -SHIP DATE: 10APR19 .
            CIVIL DIVISION                                        ACTWGT: 1.00 LB
            SUMMIT COUNTYICOURT CLERK                             CAD: 494282lFXRS1607                 ~;                                           ®
            205 S HIGH ST                                                                                                 :. .'-. . ....

            AKRON OFf 44308                                      BILL SENDER                                ~                                 t.
            UNITED STATES,US

          To FACEBOOK PAYMENT INC.                                                                 :                 -- D ~-: --- : _ti~..:
    I

                                                                                                   ~RT                                      ~
               50 VU BROAD ST STE1800                                                              43: o
                                                                                                                "'
               C!0 CSC - LAWYERS INCORPORATED SERV                                                       0.~.                               4287
                                                                                           ~-:'• ~: -`                                     04;11
               COLUMBUS OH 43215
             (330) 643-4107                      REF: CV20190413~ 2644727
             IPp                                            DEPT: LEGAL DMSION                 L                                            X
                                                                                                                     \.                     P-'4'
           ~I IIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIRIAIN~~IIAIIIAIIIIIIIW                                                              CD
                                                                   5 ~                 ~.                . .~




                                                                                                                          '..

                                                                                                                                            CD


                                                                     MON -15 APR 8:OOP                                    I                 ~


                                                                       EXPRESS SAVER
            ~"# 4240 8730 4287
                                                                               DSR RES
                                                                                43215

            SX GQQA                                                              oH-us LCK
                   --- -- • ---•._ . .. ••..~ ..,1~ ► «~~~■ ~ u ~ fu_u111~-111. u~.11ll~il_W
                                                            MON - 15 APR AA
         n
         4 8730 4287
                   24                                          EXFRESS SAVER
                                                                                         DSR
            X                       ~
                                                                                 43215-
                                                                                       OH-US
                                                                                      LCI(
                                             I
,




           FID 3764276 10APR19 CAKA 553C1/D7E5/OC8A




                                                                                                                                                        y
